Citation Nr: 1618509	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

February 2012 and March 2014 Board decisions remanded the claim for additional development.  

In September 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In March 2016, the Veteran was advised that the VLJ who conducted the September 2011 Travel Board hearing was no longer employed by the Board.  The Veteran was afforded an opportunity to testify at another hearing and advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran has not responded to the March 2016 letter, and the case has been reassigned to the undersigned VLJ. 


FINDING OF FACT

The Veteran's right knee disability did not have its onset in service, is not otherwise related to service, and is not shown to have been caused or aggravated by his service-connected left leg and knee disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
	
In this case, notice requirements were met in a January 2009 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  VA has obtained service treatment records and all identified post service treatment records.  The Veteran's statements in support of the claim are also of record.  After a careful review of all such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in March 2009, March 2012, and April 2014.  In its February 2012 decision, the Board found the March 2009 examination inadequate because the medical conclusions were not supported by a rationale.  The Veteran was afforded a new examination in March 2012.  The March 2014 Board decision remanded the case for a new VA examination finding that the March 2012 VA examiner's opinion regarding secondary service connection required clarification.  Thus, that portion of the March 2012 examination report has not been considered in rendering this decision.  However, the Board finds the remaining portion of the March 2012 VA examination and the April 2014 VA examination adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history and his lay assertions and current complaints, and the examiners provided supporting rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

A February 2012 Board decision remanded the Veteran's claim for an additional VA examination and procurement of post-service treatment records.  The Veteran was afforded the requested VA examination in March 2012.  In addition, a March 2012 statement from the Veteran indicated that the outstanding medical records were unavailable.   Similarly, a March 2014 Board decision remanded the claim for an additional VA examination.  The Veteran was afforded the appropriate examination in April 2014.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran testified during a Travel Board hearing in September 2011, at which time the Veterans Law Judge (VLJ) explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the VLJ failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic conditions may also be granted on a presumptive basis if this condition is manifested to a compensable degree within one year of separation from service.  38 C.F.R. 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a)  (2014).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 

The Veteran contends that his right knee disability was either caused by an in service motorcycle accident or secondary to his service-connected left leg and knee disabilities.  The record shows that the Veteran suffered a broken left femur as result of his accident and is currently service-connected for residuals of a left femur fracture and secondary traumatic arthritis of the left knee.  See February 1973 Rating Decision; June 2000 Rating Decision.

As noted above, the first element of service connection requires evidence of a present disability.  Here, a current diagnosis has been established.  The medical evidence of record shows that the Veteran has a diagnosis of degenerative joint disease of the right knee.  See December 2011 VA Treatment Note.  Thus, the issue that remains disputed is whether or not the Veteran's current disability is related to service or a service-connected disability.

With respect to the Veteran's direct service connection theory of entitlement, the Veteran reports that his right knee pain began after a motorcycle accident that occurred in service.  See September 2011 Hearing Transcript.  Specifically, the Veteran stated that he first noticed problems with his right knee after getting out of left leg traction after the accident in 1970.  Id.  He reported that he did not notice any right knee pain until his left leg was taken out of traction and put into a cast.  Id.  He further reported that he did not notice pain in the right leg because of the severity of his left leg damage.  Id. 

Significantly, the Veteran's service treatment records are silent for any complaints, findings, diagnoses, or treatment for a right knee condition.  On the Veteran's separation examination, the box indicating that his lower extremities were abnormal was checked but only his fractured left femur was noted.  See Service Treatment Records.  A contemporaneous statement as to a declarant's then-existing physical condition such as his separation Report of Medical Examination which contains remarks attributed to the Veteran, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the separation Report of Medical Examination is accepted as the credible and accurate account of the condition of his right knee during service and upon discharge.  Additionally, post service VA treatment records show that the Veteran sought treatment for residuals of his left femur fracture and left knee pain on several occasions but did not complain of right knee pain.  Furthermore, in January 2002 the Veteran was afforded a VA examination for an increased rating claim for his service connection arthritis of the left knee and fracture of the left femur.  On physical examination, the examiner stated, "The right, or uninvolved, knee is stable, and has no tenderness anywhere."

In addition, during the September 2011 Board Hearing, the Veteran stated that he felt pain in his right knee shortly after his in-service motorcycle accident.  On his January 2010 VA Form 9, the Veteran also stated that he had pain in his right knee ever since the injury to his left femur.  However, during the April 2014 VA examination, the Veteran reported that his right knee pain began 7 to 8 years prior to the examination.  Similarly, during the March 2009 VA examination, the Veteran reported that his right knee pain had its onset in 2008.  For the foregoing reasons, the Board finds that the Veteran's statements as to continuity of symptomatology for his right knee disability are not credible.  

The Veteran was afforded a VA examination in March 2012.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by an in-service injury reasoning that the Veteran's service treatment records show no treatment for a right knee injury, the Veteran's discharge physical showed a normal right knee examination, and the Veteran has no medical records to indicate that he sought care for right knee problems for over 20 years after service.  The examiner further reasoned that the Veteran's October 2011 x-ray showed mild degenerative changes, which are consistent with age. 

The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a right knee disability in service, and there is no competent and credible evidence indicating he had a right knee disability manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence is against showing that the Veteran experienced symptoms of a right knee disability continuously after his separation from service, or that his current right knee osteoarthritis is related to his period of service, to include his motorcycle accident.  Accordingly, service connection for a right knee disability is not warranted on a direct or presumptive basis. 

The Veteran also asserts that his right knee disability is secondary to his service-connected residuals of a left femur fracture and secondary traumatic arthritis of the left knee

The April 2014 VA examiner opined that it was less likely than not that the Veteran's right knee disability was proximately due to, caused by, or aggravated by his  service-connected left knee disability and/or residuals of left femur fracture.  The examiner reasoned, "The Veteran was first noted to have a right knee condition in October 2011 when he had a right knee x-ray that showed mild degenerative changes.  The Veteran was about 63 years old at the time.  Medical literature supports that weight bearing joints of the body show degenerative changes as the body ages and is commonly seen in x-rays of individuals over the age of 60 years.  The Veteran's physical examination today shows a normal gait. The Veteran's VA medical treatment record shows on several instances that the Veteran's left femur fracture is well healed and well aligned.  The VA medical record supports that the Veteran does not have a severe long standing gait disorder.  Medical literature supports that the left knee disability and/or residuals of left femur fracture cannot cause a right knee degenerative joint disease condition in the absence of severe chronic long standing gait disturbance.  Medical literature does not support that the Veteran's service-connected left knee disability and/or residuals of left femur fracture can cause right knee degenerative changes.  These conditions are anatomically different.  Furthermore, degenerative joint disease is not a systemic illness that can spread from one joint to the other. [The] Veteran has no medical records to indicate seeking care for right knee problems for over 20 years post service.  The Veteran's right knee x-ray from October 2011 indicates mild degenerative changes consistent with age."      

Again, the Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for her opinion, and her opinion was based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  

The Veteran challenged the April 2014 VA examiner's opinion and requested a new examination, stating that he believed the examination was less thorough and that the examiner seemed to be biased.  See June 2014 Statement in Support of Claim. However, the examiner's report indicates that a full examination was conducted and that the questions asked were fully addressed.  Thus, a new examination is not warranted.  

The only evidence supporting a relationship between the Veteran's right knee disability and service-connected left knee arthritis and residuals of left femur fracture is the Veteran's statements.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Veteran is not competent to opine as to the etiology of his right knee disability because the question presented here - the etiology of his right knee degenerative joint disease - is medically complex as arthritis of the knee may be due to many different causes therefore requiring medical expertise to resolve.  Thus, the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011). 

In light of the foregoing evidence, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's right knee disability is not related to service or secondary to the Veteran's service-connected left knee arthritis or residuals of left femur fracture.  Accordingly, service connection for a right knee disability is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability is denied. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


